Citation Nr: 1502655	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-18 463	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of nasal surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1970 to January 1973.  He also served on active duty in the United States Army from August 2001 to September 2004.

This matter comes before the Board of Veteran's Appeals (Board), on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO), which denied the application to reopen a previously denied claim of entitlement to service connection for residuals of nasal surgery.


FINDINGS OF FACT

In December 2014, after the appeal was certified to the Board and the case was forwarded to the Board's custody, but prior to the promulgation of an appellate decision in the appeal, the Board received written notification from the Veteran, signed and dated in September 2014, expressly requesting a withdrawal of this appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).  

In the present case, this appeal was certified and forwarded to the custody of the Board in September 2012.  Prior to promulgation of an appellate decision, in December 2014, the Board received correspondence from the appellant, dated in September 2014, in which he expressly requested to withdraw the 2012 appeal for VA compensation for residuals of nasal surgery.  

The Board deems the above correspondence as being sufficient in its language and expressed intent to constitute a request from the appellant for a withdrawal of this appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  38 C.F.R. § 20.204 (2014).  


ORDER

The appeal of the claim the new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of nasal surgery is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


